 



EXHIBIT 10.8
Director* Compensation Summary
Meeting Fees
          The Board of Directors of the Wilson Bank Holding Company (the
“Company”) also serves as the Board of Directors of Wilson Bank and Trust (the
“Bank”). In 2007, each director received $2,300 per month for his services as a
director of the Company. In addition, each director of the Bank received $850
per month for his services as a director of the Bank and $450 for each committee
meeting of the Bank he attended, not to exceed $1,700 per month, as a member of
the various committees on which he serves. In addition, fees of $1,518 and
$1,326 were paid to each of the directors of the Company and the directors of
the Bank, respectively, for attendance at Company and Bank planning retreats
held during 2007. Messrs. C. Bell and Comer received $400 per month for serving
on the Advisory Board of the Smith County branches of the Bank. Messrs. Trice,
J. Bell and VanHooser received $400 per month for serving on the Advisory Board
of the Dekalb County branches of the Bank.
          Directors are reimbursed for their expenses incurred in connection
with their activities as the Company’s directors.
Committee Meeting Fees
          Each director of the Bank receives $450 for each committee meeting of
the Bank he attended, not to exceed $1,700 per month, as a member of the various
committees on which he serves.
Equity Compensation
          Each director is eligible to participate in the Company’s Stock Option
Plan.
          The foregoing information is summary in nature. Additional information
regarding director compensation will be provided in the Company’s proxy
statement to be filed in connection with the 2008 annual meeting of the
Company’s shareholders.
Named Executive Officer Compensation Summary
          The following table sets forth the current base salaries paid to the
Company’s President and Chief Executive Officer and its other named executive
officers and the amount of the cash bonus paid to these persons for 2007.

                  Executive Officer   Current Salary   2007 Cash Bonus
J. Randall Clemons, President and Chief Executive Officer of the Company and
Chief Executive Officer of the Bank
  $ 306,292     $ 165,621  
Lisa Pominski, Chief Financial Officer of the Company and the Bank
  $ 99,225     $ 8,930  
H. Elmer Richerson, President of the Bank Executive Vice President of the
Company
  $ 237,102     $ 126,976  
Gary Whitaker, Executive Vice President of the Bank
  $ 151,836     $ 13,665  
John Goodman, Senior Vice President —Western Division of the Bank
  $ 126,788     $ 11,410  
John C. McDearman III Senior Vice President — Central Division of the Bank
  $ 126,788     $ 11,410  

 

*   Includes directors that are also employees of the Company.

 



--------------------------------------------------------------------------------



 



          The Company has entered into Executive Salary Continuation Agreements
with certain of its senior executive officers, including Messrs. Clemons,
Richerson and Whitaker, pursuant to which each such executive officer (or his or
her beneficiaries) is entitled, if certain performance targets for the Bank are
met, to receive annual payments for 15 years, upon retirement at age 65 or, if
sooner, the death or disability of such executive officer.
          In addition to their base salaries, these executive officers are also
eligible to:

  •   Participate in the Company’s cash bonus plan;     •   Participate in the
Company’s equity incentive programs, which currently involves the award of stock
options pursuant to the Company’s Stock Option Plan; and     •   Participate in
the Company’s broad-based benefit programs generally available to its employees,
including health, disability and life insurance programs and the Company’s
401(k) Plan.

          The foregoing information is summary in nature. Additional information
regarding the named executive officer compensation will be provided in the
Company’s proxy statement to be filed in connection with the 2008 annual meeting
of the Company’s shareholders.

 